                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

NITETEK LICENSING LLC,

             Plaintiff,
                                                        CASE NO. 1:21-cv-04738-DLC
      v.
                                                                PATENT CASE
EVBOX NORTH AMERICA INC.,
                                                        JURY TRIAL DEMANDED
             Defendant.


           [PROPOSED] ORDER GRANTING EVBOX NORTH AMERICA’S
             MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Before the Court is Defendant EVBox North America Inc.’s Motion to Dismiss for Failure

to State a Claim. Having considered Defendant’s Motion, the Court is of the opinion that the

Motion should be GRANTED.

       IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED in its entirety and the

Complaint against Defendant is DISMISSED WITH PREJUDICE.



SIGNED this ____ day of ___________, 2021        ________________________________
                                                 Denise Cote
                                                 United States District Judge
